department of the treasury internal_revenue_service office of the chief_counsel washington d c date number release date uil the honorable david loebsack u s house of representative sec_1221 longworth house office building washington d c dear mr loebsack cc ita b4 conex-120139-10 am responding to your letter dated date submitted on behalf of your constituent residents homebuyer tax_credit for the home she purchased on date asked if her daughter is eligible for the long-time as you requested responded directly to response lam enclosing a copy of my hope this information is helpful if you need further assistance please call me or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc ita b4 conex-120139-10 uil dear am responding to your e-mail to representative loebsack who asked me to respond directly to you your daughter has owned a home for over years you asked if she qualifies for the long-time residents homebuyer credit for a home that she purchased on date taxpayers who are long-time residents of the same principal_residence may qualify for an income_tax_credit for the purchase of a different principal_residence equal to percent of its purchase_price up to a maximum credit of dollar_figure sec_36 of the internal_revenue_code this credit applies only if the taxpayer purchases the residence on or after date sec_11 of the worker homeownership and business assistance act of because your daughter purchased her home before the date effective date she may not take this credit the law does not grant the irs authority to make an exception to this effective date have enclosed pages of publication your federal_income_tax which provides a more detailed explanation of the first-time_homebuyer credit hope this information is helpful if you have any questions please contact ' at sincerely enclosure michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
